Citation Nr: 9906835	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  97-28 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis/upper 
respiratory infections.  

2.  Entitlement to an evaluation in excess of 10 percent for 
status post right ankle arthroscopic debridement.  

3.  Whether a timely and adequate substantive appeal has been 
submitted on the issue of entitlement to service connection 
for hearing loss, a left ankle condition, depression and a 
cervical spine injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1976 to 
July 1996.  

This appeal arose from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Houston, Texas Regional 
Office (RO).  The RO denied the veteran's claim for 
entitlement to service connection for sinusitis/upper 
respiratory infections.  Entitlement to an increased 
(compensable) evaluation of 10 percent for status post right 
ankle arthroscopic debridement was granted.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  

In an August 1998 VA Form 646 the veteran's representative 
contended that the issues before the Board included 
entitlement to service connection for bilateral hearing loss, 
a left ankle condition, depression and a cervical spine 
injury.  The Board notes that the RO denied entitlement to 
service connection for the foregoing disorders in October 
1996.  The veteran timely filed a notice of disagreement with 
the above determination in February 1997, and was issued a 
statement of the case in October 1997.  A substantive appeal 
as to the foregoing determination is not on file.  The Board 
has accordingly construed the issues for appellate review as 
limited to those reported on the title page.  


FINDINGS OF FACT

1.  The claim for entitlement to service connection for 
sinusitis/upper respiratory infections is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  

2.  The veteran's service connected status post right ankle 
arthroscopic debridement is manifested by pain on use, some 
tenderness to palpation and slight limitation of motion.  


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
entitlement to service connection for sinusitis/upper 
respiratory infections is not well grounded.  38 U.S.C.A. § 
5107 (West 1991).  

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for status post right ankle arthroscopic 
debridement have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, Plate II, 4.71a, Diagnostic Code 5271 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
sinusitis/upper respiratory infections.  

Factual Background

Service medical records show numerous instances of treatment 
over the veteran's 20-year plus military career for upper 
respiratory infections.  In the 1990s she had several 
diagnoses of sinusitis.  

However, pulmonary function studies and chest x-rays were 
uniformly negative.  A review of the veteran's physical 
examination reports shows no indication of any chronic 
disability of the lungs.  

The veteran underwent a series of VA examinations in 1997.  
There were no lung or sinus findings and chest x-ray, 
pulmonary function studies, and x-ray of the sinuses were 
negative.  No diagnosis of any disabling disorder of the 
lungs was made.


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
or peacetime service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought must be considered on the basis of the places, types 
and circumstances of the veteran's service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§ 3.303(a)(1998).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any cough, 
for example, in service will permit service connection of 
pulmonary disease, first shown as a clear-cut clinical 
entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b)(1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Service incurrence is presumed for certain listed diseases 
that are manifest to a compensable degree within a specified 
period (usually one year) after service.  38 C.F.R. §§ 3.307, 
3.309 (1998).  Neither "upper respiratory infections" nor 
sinusitis are listed diseases for which a presumptive period 
is established.  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that her claim is well grounded; that is, that the 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).   The claimant does not 
meet this burden by merely presenting her lay opinion because 
she is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 6-9, 611 (1992), a claim based only on the 
veteran's lay opinion is not well grounded.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that if the 
veteran fails to submit a well grounded claim, VA is under no 
duty to assist in any further development of the claim.  
38 U.S.C.A. § 5107(a); Gilbert v. Brown, 5 Vet. App. 91, 93 
(1993); Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997); 
38 C.F.R. § 3.159(a) (1998).  See also McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997)

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).




Analysis

The Board's review of the evidentiary record discloses that 
while the veteran had treatment in service for upper 
respiratory infections and sinusitis, there was no assessment 
in service that she had a chronic disabling disorder to 
include chronic upper respiratory infections or chronic 
sinusitis.  Furthermore, there is no competent evidence of 
any current residual disorder of the lungs or sinuses.  
Without competent evidence of a current disabling disorder to 
be service connected, the claim for entitlement to service 
connection is not well grounded.  Brammer.  In the absence of 
competent medical evidence, the veteran's claim is predicated 
on her own lay opinion.

As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis upon which to find her claim well 
grounded.  Espiritu.  Accordingly, as a well grounded claim 
must be supported by evidence, not merely allegations, 
Tirpak, the veteran's claim for service connection for upper 
respiratory infections/sinusitis must be denied as not well 
grounded.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground her claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the appellant has not submitted a well grounded claim, the 
doctrine of reasonable doubt has no application in her case.


II. Entitlement to an increased 
evaluation for status post right ankle 
arthroscopic debridement, currently rated 
as 10 percent disabling.

Factual Background

The service medical records are replete with references to 
treatment for an injury to the right ankle.  The veteran 
underwent a right ankle debridement and arthroscopy for 
anterior impingement syndrome in January 1996.  Follow up 
reports noted complaints of pain and swelling.  The veteran 
underwent physical rehabilitation.  

An orthopedic report from June 1996 noted that the veteran 
reported persistent and worsening pain.  She reported 
swelling and warmth with difficulty sleeping and aggravated 
symptoms with walking.  On examination the ankles were 
symmetrical.  There was no significant edema.  Dorsiflexion 
was to 15 degrees while plantar flexion was to 45 degrees.  
Inversion and eversion were said to be intact.  There was 
some subjective pain with forced eversion.  There was 
tenderness to palpation just inferior to the most distal part 
of the lateral malleolus, and especially with palpation of 
the lateral talus.  Gait was normal.  X-rays reportedly 
showed no significant bony changes.  The assessment was early 
right ankle arthritis.  The assessment was stated to be based 
on the operative report and the examination.  

The veteran underwent a VA orthopedic examination in October 
1997.  She was continuing to have pain along the inferior 
lateral aspect of the right ankle for which she would 
occasionally use Naprosyn.  She told the examiner she had had 
an MRI that was unremarkable for any injuries to the 
ligaments, tendons, or any change in the bone marrow signal.  
According to the report there was certainly no evidence of 
arthritic changes, hypertrophic synovium, or occult 
fractures.  

On examination the veteran was in no acute distress.  She had 
normal toe walking skills.  Neurological examination in the 
lower extremities revealed physiologic and symmetrical 
reflexes, strength and sensation of both lower extremities.  
Pulses were normal.  There was no atrophy.  

The right ankle was capable of 15 degrees of dorsiflexion and 
40 degrees of plantar flexion.  Inversion was to 25 degrees 
while eversion was to 10 degrees.  Healed arthroscopic 
portals were noted.  There was no effusion but there was some 
mild tenderness to palpation over the distal aspect of the 
fibula and lateral joint.  X-rays of the right ankle were 
normal.  The impression was history of right ankle injury, 
service connected, status post arthroscopy, minimally 
symptomatic.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1.  

Examination reports must be interpreted in light of the whole 
recorded history of the disabling condition.  Various reports 
should be reconciled into a consistent picture so that the 
current rating may accurately reflect the elements of 
disability present.  Each disability must be considered from 
the point of view of the veteran working or seeking work.  If 
a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail the report must be returned as inadequate 
for evaluation purposes.  38 C.F.R. § 4.2.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent 
however, with the facts shown in every case.  When after a 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant. 38 
C.F.R. § 4.3.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

In cases of functional impairment, evaluations are to be 
based upon the lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the ankle is 
considered a major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

Anatomical ranges of ankle motion for VA purposes are as 
follows:  dorsiflexion, 0 to 20 degrees; plantar flexion, 0 
to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Arthritic changes of the ankle, corroborated by x-ray are 
rated according to limitation of motion.  38 C.F.R. § 4,71a, 
Diagnostic Code 5003 (1998).  

A 10 percent rating is assigned for moderate limitation of 
ankle motion.  Marked limitation of ankle motion warrants a 
20 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 
5271.  

20 percent evaluations are also available for astragalectomy 
(Diagnostic Code 5274), malunion of the os calcis or 
astragalus with marked deformity (Diagnostic Code 5273), 
ankylosis of the subastragalar or tarsal joint in poor weight 
bearing position (Diagnostic Code 5272), and ankylosis of the 
ankle in plantar flexion, less than 30 degrees (Diagnostic 
Code 5270).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that her claim is 
well-grounded within the meaning of 38 U.S.C.A. §5107(a); 
Proscelle v. Derwinski, 2 Vet App. 629 (1992).  





The Board is satisfied that all relevant facts have been 
adequately developed for the purposes of adjudicating the 
claim; no further assistance in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).  The veteran has 
been provided with a VA specialist examination and treatment 
records have been obtained.  She has not identified further 
sources of records or submitted record release authorizations 
so that additional records could be obtained.  

The RO has rated the appellant's right ankle disability as 10 
percent disabling under diagnostic code 5271 of the VA 
Schedule for Rating Disabilities.  The 10 percent evaluation 
contemplates moderate limitation of ankle motion.  In 
evaluating the veteran's disability it is noted that there 
was only slight limitation of motion on VA examination 
according to VA standards, and some tenderness to palpation.  
There is no moderate limitation of motion to warrant a 10 
percent evaluation.  However, giving her the benefit of the 
doubt and taking into consideration her functional impairment 
as required by VA regulations and DeLuca v. Brown, 8 Vet. 
App. 202 (1995), a 10 percent rating is appropriate.  Taking 
the functional impairment into consideration, the veteran's 
disability may be considered moderate in degree.  

There is no evidence of marked limitation of motion 
warranting the maximum schedular evaluation of 20 percent 
under diagnostic code 5271, even considering the evidence of 
tenderness and the veteran's reports of functional impairment 
as required by VA regulations and DeLuca.  As the Board noted 
earlier, limitation motion of the right ankle has been found 
to be mild in nature, and when examined by VA in October 
1997, the right ankle disability was found to be minimally 
symptomatic.  

In this regard, the appellant was not found to have any 
walking difficulties or atrophy of the ankle.  Tenderness 
found on palpation was categorized by the examiner as mild in 
degree.  Thus, the Board finds that the provisions of 
38 C.F.R. §§ 4.40, 4.45 do not provide a basis for a grant of 
an increased evaluation.  

As radiographic studies of the right ankle have been normal 
and service connection has not otherwise been granted for 
arthritis, the criteria under 38 C.F.R. § 4.59 and diagnostic 
code 5003 do not provide a basis for a grant of an increased 
evaluation.  

Moreover, there has been no showing of astragalectomy, 
malunion of the os calcis or astragalus with marked 
deformity, ankylosis of the subastragalar or tarsal joint in 
poor weight bearing position, or ankylosis of the ankle in 
plantar flexion, less than 30 degrees.  Therefore there is no 
basis for application of additional diagnostic codes 
providing for ratings higher than 10 percent.  

The Board notes that the right ankle disability has not 
rendered the veteran's disability picture unusual or 
exceptional in nature, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
application of regular schedular standards, thereby 
precluding a referral of the case to the Director of the VA 
Compensation and Pension Service for consideration of 
extraschedular evaluation.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent.

For the foregoing reasons, the Board concludes that the 
evidentiary record does not support a grant of entitlement to 
an increased evaluation for status post right ankle 
arthroscopic debridement with application of pertinent 
governing criteria.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, Plate II, 4,71a, Diagnostic Code 5271.


ORDER

The veteran has not having submitted a well grounded claim of 
entitlement to service connection for sinusitis/upper 
respiratory infections, the appeal is denied.  

Entitlement to an evaluation in excess of 10 percent for 
status post right ankle arthroscopic debridement is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 


